In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00052-CR




          EX PARTE CHEYENNE BIGELOW




          On Appeal from the 76th District Court
                  Titus County, Texas
                 Trial Court No. 40781




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION
         Cheyenne Bigelow was indicted on two counts of aggravated robbery and two counts of

murder in Titus County. In connection with the events giving rise to these indictments, Bigelow

was also arrested for aggravated assault with a deadly weapon and has not been indicted for this

offense. No bond was set for these five offenses. Finally, Bigelow was indicted for the offense of

possession of a controlled substance. Bond was set by the trial court on this offense in the amount

of $20,000.00.

         Bigelow appeals from the denial of relief from a petition for writ of habeas corpus filed in

the trial court. That petition asked the trial court to set bond for five offenses for which bond was

previously denied. The petition also asked the trial court to reduce the bond amount of $20,000.00

for the only offense in which bond had been set—possession of a controlled substance.

         The trial court issued an order granting the petition for writ of habeas corpus and set the

matter for a hearing. Following the hearing, the trial court issued an order setting bond on the five

offenses for which bond was previously denied. 1 The trial court therefore granted Bigelow’s

request for relief with respect to those five offenses. Because the trial court granted the requested

relief with respect to the first five offenses, there is nothing to appeal. “Generally, an appeal may

be brought only by parties who have been injured by the trial court’s judgment.” Ex parte

Williams, No. 05-16-01206-CV, 2017 WL 118108, at *1 (Tex. App.—Dallas Jan. 12, 2017, no

pet.) (mem. op.) (citing Jack Jones Hearing Ctrs., Inc. v. State Comm. of Exam’rs in Fitting &



1
The trial court set bond in the amount of (1) $20,000.00 for the unindicted offense of aggravated assault with a deadly
weapon; (2) $500,000.00 on both counts of aggravated robbery; and (3) $1,000,000.00 on both counts of murder.

                                                          2
Dispensing of Hearing Instruments, 363 S.W.3d 911, 914 (Tex. App.—Austin 2012, no pet.)).

“An appellant does not have standing, and this Court does not have jurisdiction, over an appeal of

a judgment that does not injure an appellant.” Id. (citing Tex. Ass’n of Bus. v. Tex. Air Control

Bd., 852 S.W.2d 440, 443 (Tex. 1993) (holding that standing is implicit in the concept of subject-

matter jurisdiction, which is essential to a court’s authority to decide a case)).

        The trial court’s order did not grant or deny relief on petitioner’s request to reduce the bond

amount associated with the charged offense of possession of a controlled substance. The order did

not indicate that all relief not granted in its order was denied. Further, the record of the hearing

indicates that Bigelow made no argument to reduce the bond amount on the possession charge.

There is no mention of a reduction in the $20,000.00 bond amount. It therefore appears that the

trial court did not rule on this request, as set out in the petition for writ of habeas corpus.

        Because the trial court did not rule on the request to reduce the $20,000.00 bond on the

possession charge, the trial court’s order is not appealable on that issue. “Jurisdiction concerns

the power of a court to hear and determine a case.” Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996). The jurisdiction of an appellate court “must be legally invoked, and when not

legally invoked, the power of the court to act is absent as if it did not exist.” Id. at 523. An

appellate court does not have jurisdiction over an appeal absent a written judgment or order. See

Nikrasch v. State, 698 S.W.2d 443, 450 (Tex. App.—Dallas 1985, no pet.).

        By letter dated April 17, 2019, we informed Bigelow of the potential jurisdictional issue

stemming from the lack of an appealable order and provided Bigelow an opportunity to demonstrate

how we have jurisdiction notwithstanding the noted defect. Bigelow responded that she did not receive


                                                   3
the requested relief and she should therefore have the right to complain about the trial court’s decision.

For the reasons stated above, we disagree.

        Because the trial court’s April 15, 2019, bond order denial does not constitute an appealable

order, we lack jurisdiction over this appeal. Consequently, we dismiss the appeal for want of

jurisdiction.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         May 23, 2019
Date Decided:           May 24, 2019

Do Not Publish




                                                    4